DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This office action is response to applicant’s amendment filed on 12/04/2020. Claims 1-10, 12-15, 17-41 are pending.  Claims 1, 8, 12-14, 24-25, 29-30, 21-34 were amended.  Claims 14-15, 17-28 were withdrawn.  Claims 35-41 were new claims.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 8, 10, 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 8, the phrase “an upper surface substantially parallel with the major surface of the material” is subjective, vague and indefinite.  The examiner clearly recognizes that substantially" in reference to a given parameter, property, or condition means and includes to a degree that one of ordinary skill in the art would understand that the given parameter, property, or condition is met with a degree of variance, such as within acceptable tolerances. By way of example, depending on the particular parameter, property, or condition that is substantially met, the parameter, property, or condition may be at least 90.0 percent met, at least 95.0 percent met, at least 99.0 percent met, at least 99.9 percent met, or even 100.0 percent met.” in the Specification.  However, the examiner does not understand the meaning of “substantially parallel” if it means a condition at least 90% of the condition is parallel.  Any two different lines or two different surfaces are either parallel (i.e. the lines or the surface will never meet or never intersect) or NOT parallel with each other (i.e. the lines or surfaces are intersected with each other.  There is no such thing as “substantially parallel”.  If these lines or surface intersect at some point, then they are NOT parallel with each other.
	Claim 10 depends on claim 1.  In claim 1, the applicants recited “the pad comprising: a material having a circular shape” (emphasis added).  The examiner interprets that the pad has a circular shape due to the shape of the material.  However, in claim 10, the applicants tried to broaden the shape of the pad by reciting “the pad is substantially circular” (emphasis added).  Once the applicants recited “a circular shape” in claim 1, applicants cannot broaden the shape to “substantially circular” in claim 10.  Further, it is unclear from the claim what specific condition that applicants considered as “substantially circle”.  It is noted that applicants recited “As used herein, the term "substantially" in reference to a given parameter, property, or condition means and includes to a degree that one of ordinary skill in the art would understand  substantially met, the parameter, property, or condition may be at least 90.0 percent met, at least 95.0 percent met, at least 99.0 percent met, at least 99.9 percent met, or even 100.0 percent met.” However, the examiner does not understand the condition that applicants considered as “90 percent” are met for the circle.
	In claim 39, the phrase “substantially parallel” is subjective, vague and indefinite for the same reason as discussed above. 

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 

7.	Claim(s) 29-33 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2)  as being anticipated by Song (US 2013/0225052 A1).
Regarding to claim 29, Song discloses a pad for chemical mechanical planarization, the pad comprising:
a material having a major surface (Fig 1-Fig 5A, Fig 5B);
asperities on the major surface, the asperities comprise a lead surface (positive or up slope surface); a trailing surface (negative or down slope surface); an upper surface between the leading surface and the trailing surface, a shearing edge at an intersection between the leading surface and the upper surface (See Fig-Fig 5A, Fig 5B).
one or more of a dimension of the asperities (11a, 11b) changing as a function of a distance from a center of the pad (See Fig 5A, Note: the size of asperities 11a and 11b changes across from the center of the pad to the edge of the pad)
Regarding to claim 30, Song discloses an angle between the major surface and the leading surface is different than the angle between the major surface and the trailing surface (See Fig 1, 5A-5B).
Regarding to claim 31, Song discloses the upper surface is not parallel with the major surface (Fig 1, Fig 5A-5B).
Regarding to claim 32, Song discloses the angle between the upper surface and the major surface is  3.976 ° (See Fig 6, Seg. 3 Angle, paragraph 0051; with applicant's range "from greater than about 0 ° to about 10 °).
.

8.	Claim(s) 29, 33, 34 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2)  as being anticipated by Nguyen (US 2018/0366333 A1)
Regarding to claim 29, Nguyen discloses a pad for chemical mechanical planarization, the pad comprising:
a material having a major surface (polishing layer 12; See Fig 1, 1A, paragraph 0061);
asperities (60, 62, 64, 66, 68 and/or 260, 262, 264, 266, 268) on the major surface, the asperities comprise a lead surface (vertical size wall 160a, 162a or 360a, 362a); a trailing surface (160b, 360b); an upper surface (62a, 262a) between the leading surface and the trailing surface, a shearing edge at an intersection between the leading surface and the upper surface (See Fig1B-1C; Fig 2B-2C; paragraph 0061-0076).
one or more of a dimension of the asperities (60, 62, 64, 66, 68) and a ratio of a width of the asperities (vertical distance of 60) to length (horizontal distance of 60, 62, 64, 66, 68 or 260, 264, 266, 268) changing as a function of a distance from a center of the pad (See Fig 5A, Note: the size of asperities 11a and 11b changes across from the center of the pad (See Fig 1, Fig 1A, 1B, 2B)
Regarding to claim 33, Nguyen discloses at least some pores (groove 20, 22 or 160, 162, 164, 168, 170) located between adjacent asperities (Fig 1B, Fig 1C).
Regarding to claim 34, Nguyen discloses the pad comprises at least eight segments (40, 42, 44, 46, 48, 50, 52, 54), a longitude axis of the asperities of each segment parallel with a 

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1-3, 6-8, 10, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kollodge (US 6,817,926) in view of Duescher (US 2010/0003904 A1).

A material having a circular shape major surface (See Fig 2-6; col. 3 lines 40-47; col. 4 lines 25-30);
Asperities extending from the major surface, a ratio between a length and a width of each asperities greater than about 2:1 (col. 4 lines 30-50); and an included angle between a leading surface of at least some asperities and the major surface greater than about 90 ° (See Fig 2-5, Fig 6).
Regarding to claim 1, Kollodge fails to disclose the asperities are oriented to have a skew angle between a longitudinal axis of the asperities and a line perpendicular to a tangent of the polishing pad proximate the asperities, the skew angle within a range from about 25° and about 45°. Duescher clearly teaches the asperities are oriented to have a skew angle between a longitudinal axis of the asperities and a line perpendicular to a tangent of the polishing pad proximate the asperities, the skew angle is less than 90 ° (Fig 10-12, Fig 17, 21, 38, 72, 87, 118; Note: the line perpendicular to a tangent of the polishing pad is the line that go through a center of the pad. In the absence of unexpected result, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform routine experiment to obtain optimal skew angle because it has been held that determination of workable range is not considered inventive.
Regarding to claim 2, Kollodge discloses the angle forming the taper as measured from the interior of the structure wall can be 89 degree, 80 degree, 75 degree, 60 degree (col. 8 lines 
180 degree - 89 degree = 180-89 = 91 degree 
Or    	180 degree    - 80    degree= 100 degree
or    	180 degree    - 75    degree = 105 degree
or    	180 degree    - 60    degree = 120 degree
Note: a flat or horizontal surface has an angle of 180 degree.
Therefore, the examiner interprets that Kollodge implicitly discloses the angle between the leading surface of the at least some asperities includes 91 degree, 100 degree, 105 degree, 120 degree (within applicant's range of 90 ° to 120 °).
Regarding to claim 3, Kollodge discloses the leading surface and trailing surface are symmetry with each other (See Figure 2). Therefore, the angle between a trailing surface of at least some asperities and major surface must be equal to the angle between the leading surface of the at least
some asperities which includes 91 degree, 100 degree, 105 degree, 120 degree (See calculation as shown above; read on applicant's limitation "greater than about 90")
Regarding to claim 6, Kollodge discloses the at least some asperities comprises an upper surface oriented at a relief angle relative to the major surface (See Fig 4).
Regarding to claim 7, Kollodge discloses the relief angle is from 1 to 89 degree, preferable from 2 to 80 degree, more from preferable 10 to 75 degree (See col. 8 lines 50-60; Note: 1 degree, 2 degree or 10 degree are within applicant's range of "greater than 0 ° and less than equal to about 20 °. ").

Regarding to claim 10, Kollodge discloses the pad is substantially circular (col. 3 lines 45-48, col. 4 lines 25-30), and a distance (spacing) between asperities in radial direction is from 15 pm to 2000 pm (col. 6 lines 59-62, Note 15 pm is within applicant's limitation "within a range from about 0.5 pm to about 1,000 pm").
Regarding to claim 12, Duescher discloses the skew angle of at least some asperities varies with a distance from a center of the pad (See Fig 10-12,17, 21, 38, 72).
Regarding to claim 13, Duescher disclose the skew angle of each of the at least some of the asperities is the same (col. 3 lines 45-48, col. 4 lines 25-30; Fig 1-13).


12.	Claims 1-3, 6-8, 10, 12-13, 35 are rejected under 35 U.S.C. 103 as being unpatentable over Kollodge (US 6,817,926) in view of Nguyen (US 2018/0366333 A1)
Regarding to claim 1, Kollodge discloses a pad for chemical mechanical planarization, the pad comprising:
A material having a circular shape major surface (See Fig 2-6; col. 3 lines 40-47; col. 4 lines 25-30);
Asperities extending from the major surface, a ratio between a length and a width of each asperities greater than about 2:1 (col. 4 lines 30-50); and an included angle between a leading surface of at least some asperities and the major surface greater than about 90 ° (See Fig 2-5, Fig 6).

Regarding to claim 2, Kollodge discloses the angle forming the taper as measured from the interior of the structure wall can be 89 degree, 80 degree, 75 degree, 60 degree (col. 8 lines 50-60). Therefore, the angle between the leading surface of the at least some asperities must be as shown in the calculation below:
180 degree - 89 degree = 180-89 = 91 degree 
Or    	180 degree    - 80    degree= 100 degree
or    	180 degree    - 75    degree = 105 degree
or    	180 degree    - 60    degree = 120 degree
Note: a flat or horizontal surface has an angle of 180 degree.

Regarding to claim 3, Kollodge discloses the leading surface and trailing surface are symmetry with each other (See Figure 2). Therefore, the angle between a trailing surface of at least some asperities and major surface must be equal to the angle between the leading surface of the at least some asperities which includes 91 degree, 100 degree, 105 degree, 120 degree (See calculation as shown above; read on applicant's limitation "greater than about 90")
Regarding to claim 6, Kollodge discloses the at least some asperities comprises an upper surface oriented at a relief angle relative to the major surface (See Fig 2-8).
Regarding to claim 7, Kollodge discloses the relief angle is from 1 to 89 degree, preferable from 2 to 80 degree, more from preferable 10 to 75 degree (See col. 8 lines 50-60; Note: 1 degree, 2 degree or 10 degree are within applicant's range of "greater than 0 ° and less than equal to about 20 °).
Regarding to claim 8, Kollodge discloses at least some other of the asperities comprises an upper surface substantially parallel with the major surface of the material (See Fig 2-3).
Regarding to claim 9, Kollodge fails to disclose the ratio between the length and the width of each of the asperities is greater than about 5:1. However, Kollodge clearly teaches the ratio between the length and the width of each of the asperities is at least 2:1 (col. 4 lines 35-50).  Nguyen discloses the ratio between the length (horizontal distance) and the width (vertical distance) of each of the asperities (60, 62, 80, 82, 84, 86, 88, 90, 92) is greater than 5:1 (See Figure 1A, 1B, these Figures shown the length of the asperities is much longer than the width). 
Regarding to claim 10, Kollodge discloses the pad is substantially circular (col. 3 lines 45-48, col. 4 lines 25-30), and a distance (spacing) between asperities in radial direction is from 15 pm to 2000 pm (col. 6 lines 59-62, Note 15 pm is within applicant's limitation "within a range from about 0.5 pm to about 1,000 pm").
Regarding to claim 12, Nguyen discloses the skew angle (angle α1 vs. β1 vs. θ) of at least some asperities varies with a distance from a center of the pad (See Fig 1, Fig 1A, 1B).
Regarding to claim 13, Nguyen disclose the skew angle of each of the at least some of the asperities is the same (Fig 1A, 1B, angle α1, β1 or θ stay the same in Figure 1A, 1B because these line 60, 62, 64, 66, 68 or 80, 82, 84, 86, 88, 90, 92 are parallel to each other).
Regarding to claim 35, Kollodge fails to disclose optimal a ratio of a pitch of the asperities in a direction transverse to a radial direction to a pitch of the asperities in the radial direction is within a range from about 1.0: 1.0 to about 2.5 : 1.0.  Regarding to claim 35, Nguyen disclose a pitch (i.e. width of groove 20, 22, 24, 26, 28)  of the asperities in a direction transverse to a radial direction is about the same with a pitch (width of groove 160, 162, 164, 166, 168, 170) of the asperities in the radial direction (See fig 1B, 1C). Therefore, the ratio a pitch (i.e. width of groove 20, 22, 24, 26, 28)  of the asperities in a direction transverse to a radial direction is about the same with a pitch (width of groove 160, 162, 164, 166, 168, 170) of .

13.	Claims 1-9, 12-13, 35, 37-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2013/0225052 A1) in view of Nguyen et al. (US 2018/0366333 A1)
Regarding to claim 1, Song discloses a pad for chemical mechanical planarization, the pad comprising:
A material having a circular shaped and comprising a major surface (See Fig 1-5);
Asperities extending from the major surface, having a length of 1610.53 pm and a width (horizontal distance) of 703.824 pm (See value in Table of Figure 6); and an included angle between a leading surface of at least some asperities and the major surface greater than about 90 ° (See Fig 2-4, Fig 5A-5B).
Base on the value disclose by Song, the ratio between a length and a width of each asperities equal to 1610.53/703.824 = 2.288:1 (read on applicant's range of "greater than about 2:1"
Regarding to claim 1, Song fails to disclose the asperities are oriented to have a skew angle between a longitudinal axis of the asperities and a line perpendicular to a tangent of the polishing pad proximate the asperities, the skew angle within a range from about 25° and about 
Regarding to claim 2, Song discloses the between the leading surface of the least some asperities equal to the angle between the tangent line of the upper end thereof and a tangent line of the side thereof which is equal to 100 degree or more (See paragraph 0014, 0041, Fig 2, corresponding angle between two parallel line)

Regarding to claim 3, Song discloses the leading surface and trailing surface are symmetry with each other (See Figure 2, 4). Therefore, the angle between a trailing surface of at least some asperities and major surface must be equal to the angle between the leading surface of the at least some asperities which is greater than 100 degree (paragraph 0014, 0041; corresponding angle between two parallel line; read on applicant's limitation "greater than about 90    ")
Regarding to claim 4, Song discloses the included angle between the leading surface of the at least some asperities and major surface is different from the another included angle between the trailing surface of at least some asperities and the major surface (Fig 5A-5B).

Regarding to claim 6, Song discloses the at least some asperities comprises an upper surface oriented at a relief angle relative to the major surface (See Fig 1-5A, Fig 5B, Fig 6).
Regarding to claim 7, Song discloses the relief angle is 3.976 ° (See Fig 6, angle at Seg. 3; paragraph 0051; within applicant's range of "greater than 0 ° and less than or equal to about 20
Regarding to claim 8, Song discloses at least some other of the asperities comprises an upper surface substantially parallel with the major surface of material (See Fig 1-2, Fig 4, Fig 5A-5B).
Regarding to claim 9, Song fails to disclose the ratio between the length and the width of each of the asperities is greater than about 5:1.  However, Song discloses Asperities extending from the major surface, having a length of 1610.53 pm and a width (horizontal distance) of 703.824 pm (See value in Table of Figure 6).  Base on the value disclose by Song, the ratio between a length and a width of each asperities equal to 1610.53/703.824 = 2.288:1.   Nguyen discloses the ratio between the length (horizontal distance) and the width (vertical distance) of each of the asperities (60, 62, 80, 82, 84, 86, 88, 90, 92) is greater than 5:1 (See Figure 1A, 1B, these Figures shown the length of the asperities is much longer than the width). In the absence of unexpected result, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Song by perform routine experiment to obtain optimal ratio between the length and the width of each of the asperities because it has been held that determination of workable range is not considered inventive.


Regarding to claim 13, Nguyen disclose the skew angle of each of the at least some of the asperities is the same (Fig 1A, 1B, angle α1, β1 or θ stay the same in Figure 1A, 1B because these line 60, 62, 64, 66, 68 or 80, 82, 84, 86, 88, 90, 92 are parallel to each other).
Regarding to claim 35, Song fails to disclose optimal a ratio of a pitch of the asperities in a direction transverse to a radial direction to a pitch of the asperities in the radial direction is within a range from about 1.0: 1.0 to about 2.5 : 1.0.  Regarding to claim 35, Nguyen disclose a pitch (i.e. width of groove 20, 22, 24, 26, 28)  of the asperities in a direction transverse to a radial direction is about the same with a pitch (width of groove 160, 162, 164, 166, 168, 170) of the asperities in the radial direction (See fig 1B, 1C). Therefore, the ratio a pitch (i.e. width of groove 20, 22, 24, 26, 28)  of the asperities in a direction transverse to a radial direction is about the same with a pitch (width of groove 160, 162, 164, 166, 168, 170) of the asperities in the radial direction is about 1:1.  In the absence of unexpected result, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform routine experiments to obtain optimal a ratio of a pitch of the asperities in a direction transverse to a radial direction to a pitch of the asperities in the radial direction because it has been held that determination of workable range is not considered inventive.

Regarding to claim 37, Song discloses the at least some of the asperities (11 or 11a, 11b) comprises a planar upper surface oriented at a relief angle greater than 0° with respect to the major surface (See Fig 2, Fig 4B, Fig 5A-5B).

Regarding to claim 39, Song discloses the at least one asperities (G1, G2, G3) comprises an upper surface (top portion 11) having a first portion being substantially parallel with the major surface and a second portion (middle portion of G1, G2, G3 between two top portion 11) being angled with respect to the major surface (See Fig 5B; paragraph 0056).
Regarding to claim 40, Song discloses a distance between the first portion of the upper surface (top portion 11) and the major surface of the material is greater than another distance between the second portion (middle portion of G1, G2, G3 between two top portion 11) of the upper surface of the material.

14.	Claims 1-8, 13, 37-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2013/0225052 A1) in view of Duescher (US 2010/0003904 A1).
Regarding to claim 1, Song discloses a pad for chemical mechanical planarization, the pad comprising:

A material having a circular shaped and comprising a major surface (See Fig 1-5);
Asperities extending from the major surface, having a length of 1610.53 pm and a width (horizontal distance) of 703.824 pm (See value in Table of Figure 6); and an included angle 
Base on the value disclose by Song, the ratio between a length and a width of each asperities equal to 1610.53/703.824 = 2.288:1 (read on applicant's range of "greater than about 2:1"
Regarding to claim 1, Song fails to disclose the asperities are oriented to have a skew angle between a longitudinal axis of the asperities and a line perpendicular to a tangent of the polishing pad proximate the asperities, the skew angle within a range from about 25° and about 45°. Duescher clearly teaches the asperities are oriented to have a skew angle between a longitudinal axis of the asperities and a line perpendicular to a tangent of the polishing pad proximate the asperities, the skew angle is less than 90 ° (Fig 10-12, Fig 17, 21, 38, 72, 87, 118; Note: the line perpendicular to a tangent of the polishing pad is the line that go through a center of the pad (i.e. any diameter line)). In the absence of unexpected result, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform routine experiment to obtain optimal skew angle because it has been held that determination of workable range is not considered inventive.
Regarding to claim 2, Song discloses the between the leading surface of the least some asperities equal to the angle between the tangent line of the upper end thereof and a tangent line of the side thereof which is equal to 100 degree or more (See paragraph 0014, 0041, Fig 2, corresponding angle between two parallel line)


Regarding to claim 4, Song discloses the included angle between the leading surface of the at least some asperities and major surface is different from the another included angle between the trailing surface of at least some asperities and the major surface (Fig 5A-5B).
Regarding to claim 5, Song discloses at least some asperities are asymmetrical (Fig 5A-5B).
Regarding to claim 6, Song discloses the at least some asperities comprises an upper surface oriented at a relief angle relative to the major surface (See Fig 1-5A, Fig 5B, Fig 6).
Regarding to claim 7, Song discloses the relief angle is 3.976 ° (See Fig 6, angle at Seg. 3; paragraph 0051; within applicant's range of "greater than 0 ° and less than or equal to about 20
Regarding to claim 8, Song discloses at least some other of the asperities comprises an upper surface substantially parallel with the major surface of material (See Fig 1-2, Fig 4, Fig 5A-5B).
Regarding to claim 13, Duescher disclose the skew angle of each of the at least some of the asperities is the same (col. 3 lines 45-48, col. 4 lines 25-30; Fig 1-13).

Regarding to claim 38, Song discloses at least one asperities(11a or G1)  comprises an upper surface  oriented at a relief angle with respect to the major surface, the at least one asperity neighboring at least one other asperity (11b or G2) comprising an upper surface parallel to the major surface (Fig 5A-5B).
Regarding to claim 39, Song discloses the at least one asperities (G1, G2, G3) comprises an upper surface (top portion 11) having a first portion being substantially parallel with the major surface and a second portion (middle portion of G1, G2, G3 between two top portion 11) being angled with respect to the major surface (See Fig 5B; paragraph 0056).
Regarding to claim 40, Song discloses a distance between the first portion of the upper surface (top portion 11) and the major surface of the material is greater than another distance between the second portion (middle portion of G1, G2, G3 between two top portion 11) of the upper surface of the material.

Allowable Subject Matter
15.	Claim 36 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The cited prior arts fail to disclose or suggest an overlapping of the asperities in a radial direction is within a range from about 0.5 µm and about 500 µm.

Response to Arguments
16.	The examiner acknowledged the preliminary amendment filed on 01/31/2020 and amendment filed on 06/12/2020 and the most recent amendment filed on 12/04/2021.
Regarding to previous ground of rejection under 35 U.S.C 102(a)(1) and/or 102(a)(2) of claims 1-3, 6-8, 10, 13, 29, 33-34 as being anticipated by Kollodge, the applicants amendment along with the remark were sufficient to overcome the examiner previous ground of rejection of claims 1-3, 6-8, 10, 13, 29, 33-34 under 35 U.S.C 102(a)(1) and/or 102(a)(2) as being anticipated by Kollodge.
The applicant’s amendment along with the remark was sufficient to overcome the examiner’s previous ground of rejection under 35 U.S.C 102(a)(1) and/or 102(a)(2) as being anticipated by Song with respect to claims 1-8,  10, 13.
Regarding to claim 1, the applicants stated “In addition, Song does not appear to describe a ratio of a length and a width of the protrusions 11 greater than about 2:1. The Examiner appears to rely on the values described in the table of FIG. 6 as corresponding to and meeting the instant limitation. Applicant respectfully disagrees. With reference to the table of FIG. 6, Song appears to describe that the protrusion 11 and microprotrusions 21 extend a horizontal distance of about 703.824 pm and that a “C.S. len” is 1610.53. However, it is unclear what the “C.S. len” refers to and, in particular, whether the “C.S. len” refers to the length of the specific dimension and shape of a protrusion formed through laser processing according to an exemplary embodiment of the present invention. In the Table shown in FIG. 6, a portion represented by Seg. 3 indicates an upper portion of the protrusion. Therefore, the upper portion of the protrusion has a horizontal distance of approximate 15 µm and a height of approximate 115 µm”.  Therefore, all the value of figure 6 are related to the dimension of the protrusion and the unit in Figure 6 appear to be µm.  Further, the examiner calculate the ratio of a length to a width of the protrusion.  This ratio (length : width) is dimensionless since the unit will be cancelled if the length and width have the same unit.
Regarding to claims 29, 33 and 34 as being rejected under 35 U.S.C 102(a)(1) and/or 102(a)(2), the applicants argued “Kollodge does not appear to describe, either expressly or inherently, a pad for chemical mechanical planarization, the pad comprising “a material having a major surface; and asperities on the major surface, the asperities comprising a leading surface, a trailing surface, an upper surface between the leading surface and the trailing surface, a shearing edge at an intersection of the leading surface and the upper surface, one or more of an angle between the leading surface and the major surface, an angle between the trailing surface and the major surface, an angle between the upper surface and the major surface, a dimension of the asperities, a skew angle of the asperities, a density of the asperities, and a ratio of a width of the asperities to a length of the asperities changing as a function of a distance from a center of the pad,” as recited in amended claim 29.

For example, Kollodge appears to be silent with respect to any of an angle between the leading surface of the three-dimensional structures and a major surface of the article, an angle between the trailing surface of the three-dimensional structures and a major surface of the article, a dimension of the three-dimensional structures, a skew angle of the three-dimensional structures, a density of the three-dimensional structures, and a ratio of a width to a length of the three-dimensional structures changing as a function of a distance of the respective three-dimensional structure from a center of the article.”
 The applicant’s amendment along with the remark were sufficient to overcome the examiner’s previous ground of rejection under 35 U.S.C 102(a)(1) and/or 102(a)(2) as being anticipated by Kollodge.
Regarding to claims 29-34 rejection under 35 U.S.C 102(a)(1) and/or 102(a)(2) as being anticipated by Song, the applicants stated “Song does not appear to describe, either expressly or inherently, a pad for chemical mechanical planarization, the pad comprising “a material having a major surface; and asperities on the major surface, the asperities comprising a leading surface, a trailing surface, an upper surface between the leading surface and the trailing surface, a shearing edge at an intersection of the leading surface and the upper surface, one or more of an angle between the leading surface and the major surface, an angle between the trailing surface and the major surface, an angle between the upper surface and the major surface, a dimension of the asperities, a skew angle of the asperities, a density of the asperities, and a ratio of a width of the asperities to a length of the asperities changing as a function of a distance from a center of the pad,” as recited in amended claim 29.

changing as a function of a distance of the respective protrusions from a center of the plate shaped substrate 10.”
The examiner disagrees.  Song clearly teaches that the dimension of the asperities (size of 11a vs. 11b) is changing as a function of distance from a center of the pad (See Fig 5a, Note: the size/dimension of 11a vs. 11b is changed as a function of distance from the center of the pad).  Thus, the examiner still maintained the previous ground of rejection under 102(a)(1) and/or 102(a)(2) with respect to claim 29.
The applicants further state “Claim 30 is further allowable because Song does not appear to describe, either expressly or inherently, “wherein an angle between the major surface and the leading surface is different than an angle between the major surface and the trailing surface,” as recited in claim 30. For example, with reference to FIG. 5 A and FIG. 5B, the angle between the major surface of the plate shaped substrate 10 and the leading surface of the protrusions 11a, 11b does not appear to be different from the angle between the major surface of the plate shaped substrate 10 and the trailing surface of the protrusions 11a, 11b. Therefore, claim 30 is allowable at least for this additional reason.”  The examiner disagrees.  Figure 1, Fig 5B and 5b shown the major surface of the polishing pad had a rough surface and not flat.  For example Figure 1, the roughness of the major surface is not uniform and have plurality of micro 
The applicants further state “Claim 33 is further allowable because Song does not appear to describe, either expressly or inherently, “further comprising at least some pores located between adjacent asperities and extending below the major surface of the material,” as recited in claim 33, as currently amended. For example, song appears to be silent regarding pores between at least some adjacent protrusions 11, the pores extending below a major surface of the plate shaped substrate 10. Therefore, claim 33 is allowable at least for this additional reason.”  The examiner disagrees.  The examiner interprets the term “pores” means a tiny hole or opening in the layer.  Song clearly teaches there are plurality of opening (i.e. empty space) between adjacent asperities (11, 11a, 11b) (See Fig 1, Fig 5A, 5B).
	The applicants further argued “Claim 34 is further allowable because Song does not appear to describe, either expressly or inherently, “wherein the pad comprises at least eight segments, a longitudinal axis of the asperities of each segment parallel with a longitudinal axis of other asperities of their respective segment and angled with respect to a longitudinal axis of asperities of at least other segments,” as recited in claim 34, as currently amended. For example, Song appears to be silent regarding a longitudinal axis of protrusions 11 of a segment parallel with a longitudinal axis of other protrusions 11 of the respective segment and angled with respect to a longitudinal axis of protrusions 11 of at least other segments. Therefore, claim 34 is allowable at least for this additional reason.”  The argument is moot in view of new ground of rejection as discussed above using new cited prior art Nguyen.
Kollodge does not appear to teach or suggest all of the elements of claim 1 for the same reasons discussed above. Duescher does not appear to resolve the deficiencies thereof. The Examiner asserts that Duescher teaches: the asperities are oriented to have a skew angle between a longitudinal axis of the asperities and a line perpendicular to a tangent of the polishing pad proximate the asperities, the skew angle is less than 90° (Fig 10-12, Fig 17, 21, 38, 72, 87, 118; Note: the line perpendicular to a tangent of the polishing pad is the line that go[es] through a center of the pad (i.e. any diameter line)).
Office Action of September 16, 2020, page 8. Applicant respectfully disagrees. Duescher appears to teach a rotatable abrasive lapper machine platen assembly attached to a lapper machine frame. Duescher, Abstract. However, Duescher does not appear to teach or suggest any asperities such that an angle between a longitudinal axis of each asperity and a line
perpendicular to a tangent of the pad proximate each of the respective asperities within a range from about 25° and about 45°. Applicant notes the Examiner’s assertion that “the line perpendicular to a tangent of the polishing pad is the line that go[es] through a center of the pad.”  Office Action of September 16, 2020, page 8. However, claim 1 recites that the tangent is proximate each respective asperity such that a longitudinal axis of each asperity and a line perpendicular to a tangent of the pad proximate each of the respective asperities within a range from about 25° and about 45°. In other words, the recited tangent is not an arbitrary tangent line, but is proximate each particular asperity such that the longitudinal axis of the particular asperity is oriented at an angle within a range from about 25° and about 45° with respect to a line perpendicular to the tangent. 
The nonobviousness of independent claim 1, in turn, precludes a rejection of claim 12,
which depends therefrom, because a dependent claim is obvious only if the independent claim from which it depends is obvious. M.P.E.P. § 2143.03 (citing In re Fine, 837 F.2d 1071, 1076, 5 U.S.P.Q.2d 1596, 1600 (Fed. Cir. 1988)). Therefore, Applicant respectfully requests that the Examiner withdraw the 35 U.S.C. § 103 obviousness rejection of claim 12.”  The examiner disagrees.  Duescher discloses there are plurality of asperities on the circular substrate (See Fig 7, 10).  Therefore, there should be a plurality of tangent lines proximate each respective asperity.  Therefore, there should be a plurality of lines perpendicular to a tangent line proximate each respective asperity, wherein a plurality of line perpendicular to a tangent line is a line that go through a center of the circular pad.  Each of these plurality perpendicular lines will create a skew angle between a longitudinal of the axis of each of the at least some of the asperities and a line perpendicular to a tangent of the pad proximate each of the respective asperities as shown in Figure 10 of Duescher.
The applicants stated “Claim 6 is further allowable because Kollodge does not appear to describe, either expressly or inherently, “wherein the at least some asperities comprise an upper surface oriented at a relief angle relative to the major surface,” as recited in claim 6. The Examiner asserts that Kollodge describes “the at least some asperities comprises an upper surface oriented at a relief angle relative to the major surface (See Fig 2-8).” Office Action of September 16, 2020, page 4. Applicant respectfully disagrees. With reference to FIG. 2 through FIG. 8, Kollodge appears to describe that upper surfaces of the three-dimensional structures are oriented substantially parallel with the major surface of the article 24. By way of comparison, and only as one example”.  The examiner disagrees.  In Figure 4, Kollodge discloses the upper 
	The applicants further stated “Claim 7 is further allowable because Kollodge does not appear to describe, either expressly or inherently, “wherein the relief angle is greater than 0° and less than or equal to about 20°,” as recited in claim 6, for substantially the same reasons discussed above. For example, Kollodge does not appear to describe that an upper surface of the three-dimensional structures is oriented at a relief angle greater than 0° and less than or equal to about 20° with respect to the major surface of the article. Therefore, claim 7 is allowable at least for this additional reason.”  The examiner disagrees.  Kollodge discloses the upper surface comprises a taper portion (See Figure 4).  In col. 8 lines 50-60, Kollodge wrote “For structures prepared from a cavity production tool, examples of which are described in more detail below, if the sides of the structures are tapered, the structures or sheet of structures is easier to remove from the tool. The angle forming the taper, as measured from the interior of the structure base to the structure wall, can range from about 1 to 89 degrees, preferably from about 2 to 80 degrees, more preferably from about 10 to 75 degrees, most preferably from about 25 to 60 degrees.”  (within applicant’s range)
	A new ground of rejections were set forth as discussed above using new cited prior arts for the amended claims and newly added claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469.  The examiner can normally be reached on Monday-Thursday; every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/Primary Examiner, Art Unit 1713